Citation Nr: 1544757	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Evaluation of osteoporosis of the right wrist, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

In December 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development. The case has since returned to the Board for the purpose of appellate disposition. For the reasons stated below, the AOJ complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that additional evidence, including an August 2015 VA examination report, was added to the claims file following the most recent readjudication of the claim in May 2015.  However, in a September 2015 informal hearing presentation, the Veteran's representative waived consideration by the jurisdiction.  Accordingly, the Board will proceed with a decision in this matter.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The record establishes that the appellant has a tremor and carpal tunnel syndrome, neither of which has been linked to service connected disability or service.  The issue of service connection has not been raised by the record.  If the Veteran wishes to file a claim, he is at liberty to file a claim.





FINDING OF FACT

The Veteran's osteoporosis of the right wrist is manifested by pain, stiffness, weakness, and limitation of motion; there is no evidence of ankylosis.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for osteoporosis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5013-5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating on appeal, this claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran was also provided with VA examinations related to the disability on appeal in May 2009 and July 2015, pursuant to the Board's December 2014 remand instructions.  As these examinations were based on review of the Veteran's symptoms and complaints, discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. The July 2015 examination thus complies with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for increased rating is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).
In this case, as discussed below in greater detail, a uniform evaluation is warranted.  

The Veteran's service-connected osteoporosis of the right wrist is rated as 10 percent disabling as of the date of the grant of service connection, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5013-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

A note to Diagnostic Code 5013 provides that the disability should be rated on limitation of motion of the affected parts as degenerative arthritis.  Likewise, Diagnostic Code 5010 for arthritis due to trauma provides that it also should be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5013.  

In turn, Diagnostic Code 5003 reflects that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, or with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this code.   38 C.F.R. § 4.71a, Diagnostic Code 5215.

A November 2008 VA outpatient treatment report reflects the Veteran's report of arthritic pain in right wrist, which he indicated was aggravated by colder weather.
He stated that he had pain and stiffness in the morning and that it sometimes took all day to get relief and full range of motion.

On VA examination in May 2009, the Veteran reported that he initially injured the wrist in service, when he fell and broke the wrist.  He reported that he did not use his right hand as much and noted tremor with lifting with the right hand.  He had soreness in the wrist daily, which he rated a 6 on a scale to 10, flaring to an 8 out of 10. It was worse with cold, damp weather.  He took narcotic pain medication with worse pain, which occurred two times per month.  In a summary of joint symptoms, the examiner noted endorsement of instability, pain, stiffness, weakness, incoordination, decreased speech of joint motion, swelling and tenderness, and tremors.  Flare-ups occurred weekly and lasted hours at a time.  Precipitating factors for flare-ups included weather, lifting, and increased use, while alleviating factors included pain medication, ice and/or heat, and rest.  

Objectively, the examiner noted findings of crepitus, tenderness, pain at rest, instability, weakness, and guarding of movement.  On range of motion testing, dorsiflexion was to 60 degrees, right palmar flexion was to 45 degrees, right radial deviation was to 20 degrees, and right ulnar deviation was to 30 degrees.  There was objective evidence of pain on motion and following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  There was good circulation, movement, and sensation in the hands, though strength was less in the right hand compared to the left.  There were tremors in both hands with increased range of motion, right more than left.  An x-ray revealed osteopenia and stable mild degenerative changes.

The examiner diagnosed osteoporosis, degenerative joint disease of the right wrist.  Effects of the disability on occupational activities included lack of stamina, weakness or fatigue, decreased strength of the upper extremity, and pain.  The disability caused moderate effects on daily activities such as chores, shopping, dressing, and driving.  

The examiner noted that while the Veteran did have trigger finger release surgery in 2000 on the third and fourth digits of his right wrist, this was unrelated to the in-service surgery.  

A November 2009 VA treatment report notes that the Veteran continued to have pian in the right wrist.  He was unable to grip things in the morning.  He had pain in the ventral wrist with pronation and supination.  

In a May 2010 treatment note, the Veteran endorsed aching pain in the right wrist, which he rated a 5 or 6 on a scale to 10, aggravated by cold weather and use.  He could lift light weight up to 10 pounds, but not 15 pounds.  He was taking Tylenol for treatment.  On physical examination, the radial pulses were 2+.  There was no edema, erythema, or nodule on the right wrist.  

A May 2010 statement from a nurse practitioner reflects that the Veteran continued to have aching pain in the right wrist and that an x-ray showed traumatic arthritis.  He stated that the pain was constant, and he rated the pain a 5 to 6 on a scale to 10, aggravated by cold weather and use.  He was unable to lift more than 15 pounds with the right arm.  He was referred for Tylenol #3.  He also had osteoporosis and osteopenia.  

In a January 2013 addendum, the examiner noted that the Veteran had injury to his right wrist in service and did show signs of arthritic and osteoporosis changes in his wrist.  He did have noted tremors of his hand but they were also noted in the left hand.  She found that the tremors were not related to the service connected condition as they are present in both hands. The bone density from November 2011 (after the examination of the Veteran in May 2009) did show osteopenia of the larger bones.  She found it less likely that the osteoporosis and osteopenia are due to his fracture of his right wrist, noting that osteopenia can make a person more susceptible to fracture if they fall but does not cause fracture. The osteopenia was not noted until years after his fracture in service. He did exhibit weakness which certainly can be a result of right hand pain and arthritis as the condition progresses.  The x-ray from May 2009 did show arthritic changes as well as osteopenia of the wrist.  

On VA treatment in April 2013, the Veteran reported that his right wrist ached during weather changes.  He indicated that he was having more difficulty with writing and numbness in all fingers on the right hand.  He was wearing a splint.  Objectively, Tinel and Phalen's sign were positive.  

Subsequent VA treatment records reflect assessment of right carpal tunnel syndrome.  In May 2013, the Veteran reported that he had a history of traumatic arthritis in the right wrist/navicular fracture during service.  He now experienced numbness to all fingers.  A Phalen's test was positive.  He had been using a wrist brace for 1 year on and off, and had some relief of symptoms with the brace.  He underwent nerve conduction and EMG studies, which revealed severe right carpal tunnel syndrome with denervation potential.  

He underwent endoscopic carpal tunnel release in October 2013.  

On VA examination in July 2015, the Veteran reported numbness in all fingers of the right hand that made it more difficult for him to write.  He stated that he wore a brace and this helped somewhat.  He complained of tremors in both hands and pain in the wrist radiating to the forearm particularly in cold weather. He endorsed functional impairment of difficulty with writing. 

Range of motion testing revealed palmar flexion to 50 degrees, dorsiflexion to 50 degrees, ulnar deviation to 30 degrees, and radial deviation to 20 degrees.  No pain was noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  

Muscle strength testing revealed normal flexion and extension rate strength.  There was no muscle atrophy.  There was decreased sensation in the thumb, index, and long fingers of the right hand.  

The examiner indicated that there was a scar of the wrist assigned with the carpal tunnel surgery that was not painful to palpation and was well-healed and stable.  

He occasionally used a brace for his right carpal tunnel syndrome.  

The examiner diagnosed traumatic arthritis of the right wrist and degenerative arthritis previously diagnosed, though not found on examination.  Diagnoses of right carpal tunnel syndrome, status post endoscopic release, persistent, failed, and osteopenia of the right wrist were also assigned.  

The examiner noted that the minimally decreased sensation in the right (dominant) hand and minimally decreased range of motion of the right wrist precluded the Veteran from occupational tasks that depend on safety/productivity by use of the hands. He could otherwise engage in any other occupational tasks.  

In an addendum, the July 2015 examiner noted that, during the examination, the Veteran exhibited some decreased range of motion of the right wrist, but this decrease in motion did not meet the diagnostic criteria for ankylosis of the right wrist. She noted that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. There was no evidence that the Veteran has or did have any surgical arthrodesis procedure of the right wrist that would cause a surgical ankylosis. Bony ankylosis arises from a union of the bones of the joint and loss of articular cartilage either due to trauma or surgical procedure.
Extracapsular ankylosis is caused by rigidity of surrounding parts. Fibrous ankylosis is due to a proliferation of fibrous tissue. An intracapsular ankylosis is caused by rigidity of the structures within the joint. Each of these types of ankylosis requires joint immobility as a sign of that disease. None of the joints of the Veteran's right wrist exhibited immobility.  She found that, based a review of the Veteran's medical records, and on clinical examination in July 2015, there was no evidence of any ankylosis in the Veteran's right wrist. She explained that ankylosis prevents movement of the joint, and had ankylosis been present, the Veteran's right wrist would have a severely decreased range of motion, if any at all. The Veteran did not have a severely limited range of motion of the right wrist on examination. Furthermore, x-ray examination of the right wrist would indicate ankylosis (joint consolidation). X-ray examination of the right wrist did not indicate ankylosis of any joint of the right hand or wrist. Therefore, she opined that the Veteran did not exhibit any type of ankylosis, or any symptoms approximating ankylosis, in his right hand or wrist.

In various written statements, the Veteran reported that he was able to utilize his right hand less and less and he was able to lift very little.  He also reported that he had started experiencing sharp pain when moving his hand from side to side, and that he wore a wrist brace.  He had difficulty writing letters and needed help with small tasks around the home.  He noted that the right wrist was noticeably weaker than the left. 

As noted above, Diagnostic Code 5215 provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this code and thus the Veteran is already in receipt of the maximum rating available.   

The Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca v. Brown, 8 Vet. App. 202 -206 (1995). However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected right wrist disability has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available.  

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214. However, the evidence of record does not show ankylosis or immobility of the wrist, and the July 2015 VA examiner specifically provided an addendum opinion indicating that ankylosis was not present. Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

The Board has considered other appropriate diagnostic codes, but has found no basis to assign a rating in excess of the currently assigned 10 percent rating.  The Board acknowledges that osteopenia and carpal tunnel syndrome of the right wrist has also been documented; however, the Veteran is not service-connected for either disability and an increased rating is not warranted on either basis.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Services to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's right wrist disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disability would impact his ability to perform certain tasks and functions with this right hand/wrist. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and the record reflects that he is not service connected for any other disability at this time.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's osteoporosis of the right wrist, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that an initial rating in excess of 10 percent for the disability is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56  (1990).


ORDER

 An initial rating in excess of 10 percent for osteoporosis of the right wrist is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


